Name: 89/670/EEC: Council Decision of 24 July 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile products
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  leather and textile industries
 Date Published: 1989-12-30

 Avis juridique important|31989D067089/670/EEC: Council Decision of 24 July 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile products Official Journal L 396 , 30/12/1989 P. 0008 - 0008COUNCIL DECISION of 24 July 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile products (89/670/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile products, initialled on 12 September 1986, has been applied provisionally since 1 January 1987 in accordance with Decision 87/457/EEC (1) insofar as the Community is concerned; Whereas that Agreement provides for the possibility of re-examining, in the light of recent trade developments, the quantitative adjustments to be made to the quotas for certain categories to allow for the introduction of the harmonized system; Whereas, following consultations between the Community and the Islamic Republic of Pakistan, an Agreed Minute amending the quota for category 4 laid down in the Agreement was initialled on 20 April 1989; Whereas, pending completion of the procedures necessary for the conclusion of the Agreement and the Agreed Minute, the Agreed Minute should be applied provisionally with effect from 1 January 1989, provided it is applied likewise by the Islamic Republic of Pakistan, HAS DECIDED AS FOLLOWS: Article 1 Pending completion of the procedures necessary for its conclusion, the Agreed Minute amending the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile products shall be applied provisionally by the Community with effect from 1 January 1989, provided it is applied likewise by the Islamic Republic of Pakistan. The text of the Agreed Minute is attached to this Decision. Article 2 The Commission is requested to seek the agreement of the Government of the Islamic Republic of Pakistan on the provisional application of the Agreed Minute referred to in Article 1 and to notify the Council thereof. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (1) OJ No L 255, 5. 9. 1987, p. 1.